       Case 1:19-cv-01559-LGS-KNF Document 96 Filed 04/06/21 Page 1 of 4




      The application is GRANTED. By May 4, 2021, Plaintiff shall file his
      objections to Judge Fox's Report & Recommendation. By June 4,
      2021, Defendant shall file any response. All submissions shall be per
      the Individual Rules.

      SO ORDERED

      Dated: April 6, 2021
             New York, New York




       CONSENT MOTION FOR EXTENSION OF TIME TO FILE OBJECTIONS
          TO THE MARCH 31, 2021 REPORT AND RECOMMENDATION
              OF MAGISTRATE JUDGE KEVIN NATHANIEL FOX

        TO: The Honorable Lorna G. Schofield:

        Plaintiff Peter J. Nygard moves for an extension of time to file any objections to the

March 31, 2021 Report and Recommendation of Magistrate Judge Kevin Nathaniel Fox, ECF

No. 94, which recommended that Your Honor grant Defendant Louis M. Bacon’s motion to

dismiss. Defendant consents to Plaintiff’s request to extend Plaintiff’s deadline to file any

objections from April 14, 2021 to an extended deadline of May 4, 2021, and for Defendant to file

any response to any objections that Plaintiff files to an extended deadline of June 4, 2021. The

grounds for this motion include:

        1.     On September 10, 2020, Defendant filed a motion to dismiss Plaintiff’s First

Amended Complaint. ECF No. 85. On November 9, 2020, Plaintiff filed his opposition to

Defendant’s motion. ECF No. 89. On December 14, 2020, Defendant filed his reply for his

motion to dismiss. ECF No. 93.



                                                   1
251666787v.1
       Case 1:19-cv-01559-LGS-KNF Document 96 Filed 04/06/21 Page 2 of 4




        2.      On March 31, 2021, Magistrate Judge Kevin Nathaniel Fox issued his 38-page

Report and Recommendation, ECF No. 94, recommending that Your Honor grant Defendant’s

motion to dismiss.

        3.      As Magistrate Judge Fox noted on page 38 of his Report and Recommendation,

pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure, the

parties have 14 days from service of Judge Fox’s Report and Recommendation to file written

objections.

        4.      Since the filing of the motion to dismiss, Plaintiff has been indicted by the United

States Attorneys’ Office, and arrested and imprisoned in Canada pending an extradition hearing.

On February 5, 2021, a Canadian court concluded a bail hearing for Plaintiff and denied bail.

Plaintiff appealed the denial on his bail, and on March 26, 2021, a Canadian court denied his

appeal of the denial of his bail. Consequently, Plaintiff will be imprisoned for the foreseeable

future. Due to COVID-19, counsel for Plaintiff are physically unable to meet with Plaintiff, in

part due to travel restrictions and in part due to the restrictions of the facility in which Plaintiff is

imprisoned.

        5.      Plaintiff’s counsel requires additional time beyond 14 days to prepare objections

to Judge Fox’s Report and Recommendation, and to address the practical and logistical hurdles

of communicating with Plaintiff with regard to the objections.

        6.      Plaintiff’s counsel conferred with Defendant’s counsel, and Defendant extended

the courtesy of consenting to Plaintiff’s request for an extension of time to May 4, 2021, and for

a commensurate extension to June 4, 2021 for Defendant to file any response to any objections

that Plaintiff files on or before May 4, 2021.



                                                    2
251666787v.1
       Case 1:19-cv-01559-LGS-KNF Document 96 Filed 04/06/21 Page 3 of 4




        7.     This is Plaintiff’s first request for an extension of time to file objections to Judge

Fox’s Report and Recommendation,

        For these reasons, Plaintiff respectfully submits that good cause exists to extend his time

to file any objections to Judge Fox’s Report and Recommendation to May 4, 2021, and for

Defendant to file any response to any objections that Plaintiff files on June 4, 2021.

Dated: April 5, 2021                          Respectfully submitted,

                                              WILSON, ELSER, MOSKOWITZ,
                                              EDELMAN & DICKER LLP

                                               /s/ David M. Ross
                                              David M. Ross, Esq., admitted pro hac vice
                                              1500 K Street, N.W., Suite 330
                                              Washington, DC 20005
                                              Tel: (202) 626-7660
                                              Fax: (202) 626-3606
                                              david.ross@wilsonelser.com

                                              Cynthia S. Butera, Esq.
                                              Rebecca R. Gelozin, Esq.
                                              1133 Westchester Avenue
                                              White Plains, NY 10604
                                              Tel: (914) 872-7000
                                              Fax: (914) 323-7001
                                              cynthia.butera@wilsonelser.com
                                              rebecca.gelozin@wilsonelser.com

                                              Counsel for Plaintiff




                                                  3
251666787v.1
       Case 1:19-cv-01559-LGS-KNF Document 96 Filed 04/06/21 Page 4 of 4




                              CERTIFICATE OF CONFERRAL

        I HEREBY CERTIFY that on April 2, 2021, I conferred with Defendant Louis M.

Bacon’s counsel regarding the relief sought in this Motion. Counsel for Defendant extended the

professional courtesy of consenting to Plaintiff’s requested extension of time, and a

commensurate extension of time for Defendant to file any response to any objections that

Plaintiff files.


                                             /s/ David M. Ross
                                             David M. Ross, Esq.


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 5, 2021, I served a copy of the foregoing Consent

Motion for Extension of Time to File Objections to the March 31, 2021 Report and

Recommendation of Magistrate Judge Kevin Nathaniel Fox to counsel for Defendant through the

Court’s CM/ECF system.



                                             /s/ David M. Ross, Esq.
                                             David M. Ross, Esq.




                                                 4
251666787v.1
